DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 8, 9, 13 and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Becker et al. (US Pat 6,652,568).
Re claim 1, Becker discloses a balloon catheter 10 (Fig 1), comprising: an elongated, tubular shaft 20 (Fig 1) extending in a longitudinal direction (left to right in Fig 1), said shaft having a proximal end (to the left in Fig 1) and a distal end (to the right in Fig 1); and an inflatable balloon 14 (Fig 1) supported along the distal end of the shaft (as seen in Fig 1), the balloon when inflated including a generally cylindrical barrel section (labeled in annotated Fig A below; it is noted that the use of the term “section” allows for this limitation to include either the entire part of the balloon extending between the generally conical end sections or any fraction of the balloon extending between the generally conical end sections) forming a working surface (the outer surface of layer 28 of the “generally cylindrical barrel section” of Fig A below), and generally conical end sections (labeled in annotated Fig A below; it is noted that the use of the term “generally” allows for this limitation to include an “end section” of the balloon that is mostly conical in shape or has a shape that one of ordinary skill in the art would consider to be similar to a cone – it does not require the entire “end section” to be possess the geometry of a cone) that do not form a part of the working surface (as seen in Fig A below), the balloon further including at least one radiopaque identifier 26 (Fig 4; Col 4, Lines 26-28) for indicating a relative position of the working surface (as seen in Fig A below) and provided on each of the generally conical end sections of the balloon so as to define an extent of the working surface (as seen in Fig A below), wherein each of the at least one radiopaque identifiers extends along an entirety of a corresponding one of the generally conical end sections of the balloon and terminates at a corresponding end of the corresponding generally conical end section and does not extend onto the generally cylindrical barrel section (as seen in annotated Fig A below). 

    PNG
    media_image1.png
    428
    614
    media_image1.png
    Greyscale


Re claim 2, Becker discloses that the at least one radiopaque identifier comprises a pair of markings (as seen in Fig 4 and Fig A above, there is one radiopaque identifier 26 on the left generally conical end section and one radiopaque identifier 26 on the right generally conical end section), one marking of the pair of markings being located on each generally conical end section (as seen in Fig 4 and Fig A above).
Re claim 8, Becker discloses a balloon catheter 10 (Fig 1), comprising: an elongated, tubular shaft 20 (Fig 1) extending in a longitudinal direction (left to right in Fig 1), said shaft having a proximal end (to the left in Fig 1) and a distal end (to the right in Fig 1); and an inflatable balloon 14 (Fig 1) supported along the distal end of the shaft (as seen in Fig 1), the balloon when inflated including a generally cylindrical barrel section (labeled in annotated Fig A above; it is noted that the use of the term “section” allows for this limitation to include either the entire part of the balloon extending between the generally conical end sections or any fraction of the balloon extending between the generally conical end sections) forming a working surface (the outer surface of layer 28 of the “generally cylindrical barrel section” of Fig A above), and generally conical end sections (labeled in annotated Fig A above; it is noted that the use of the term “generally” allows for this limitation to include an “end section” of the balloon that is mostly conical in shape or has a shape that one of ordinary skill in the art would consider to be similar to a cone – it does not require the entire “end section” to possess the geometry of a cone) that do not form a part of the working surface (as seen in Fig A above), the balloon further including at least one radiopaque identifier 26 (Fig 4; Col 4, Lines 26-28) for indicating a relative position of the working surface (as seen in Fig A above) and provided only on each of the generally conical end sections of the balloon so as to define an extent of the working surface (as seen in Fig A above).
Re claim 9, Becker discloses that the at least one radiopaque identifier comprises a pair of markings (as seen in Fig 4 and Fig A above, there is one radiopaque identifier 26 on the left generally conical end section and one radiopaque identifier 26 on the right generally conical end section), one marking of the pair of markings being located on each generally conical end section (as seen in Fig 4 and Fig A above).
Re claim 13, Becker discloses a balloon catheter 10 (Fig 1), comprising: an elongated, tubular shaft 20 (Fig 1) extending in a longitudinal direction (left to right in Fig 1), said shaft having a proximal end (to the left in Fig 1) and a distal end (to the right in Fig 1); and an inflatable balloon 14 (Fig 1) supported along the distal end of the shaft (as seen in Fig 1), the balloon when inflated including a generally cylindrical barrel section (labeled in annotated Fig A above; it is noted that the use of the term “section” allows for this limitation to include either the entire part of the balloon extending between the generally conical end sections or any fraction of the balloon extending between the generally conical end sections) forming a working surface (the outer surface of layer 28 of the “generally cylindrical barrel section”, as seen in annotated Fig A above), and generally conical end sections (labeled in annotated Fig A above; it is noted that the use of the term “generally” allows for this limitation to include an “end section” of the balloon that is mostly conical in shape or has a shape that one of ordinary skill in the art would consider to be similar to a cone – it does not require the entire “end section” to possess the geometry of a cone) that do not form a part of the working surface (as seen in Fig A above), the balloon further including at least one radiopaque identifier 26 (Fig 4; Col 4, Lines 26-28) for indicating a relative position of the working surface (as seen in Fig A above) and provided only on each of the generally conical end sections of the balloon (as seen in Fig A above) so as to define an extent of the working surface (as seen in Fig A above), 
Re claim 14, Becker discloses that the at least one radiopaque identifier comprises a pair of markings (as seen in Fig 4 and Fig A above, one marking 26 is found on the left generally conical end section and one marking 26 is found on the right generally conical end section), one marking of the pair of markings being provided on each generally conical end section (as seen in Fig 4 and Fig A above).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 10 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Becker et al. (US Pat 6,652,568). 
Re claims 3, 10 and 15 disclose all the claimed features but do not explicitly disclose that each of the pair of markings comprises a strip. However, Becker discloses in Col 3, Lines 13-19 that “the radiopaque material could be located on all or part of the balloon”, “the placement of the radiopaque material can make any shape on the balloon including but not limited to diamonds, circles, rings, and stripes” and “any design, shape or placement of the radiopaque material is available because of the controlled manufacture” and in Col 4, Lines 61-62 that “the balloon could also have longitudinal stripes of radiopaque material”. Therefore, it would have been obvious to one of ordinary skill in the art to form the pair of marking 26 as strips since Becker discloses that such a shape is possible because of the controlled manufacture. 
Additionally, it would have been an obvious matter of design choice to modify each marking 26 to comprise a strip since Applicant has not disclosed that having a strip on each conical end section solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs. Furthermore, absent a teaching as to the criticality of this design, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. (It is noted that Applicant does provide criticality for each end section comprising a plurality of strips – to “allow the clinician to be better able to detect the existence of pancaking” (Page 6 of Applicant’s Specification) – but does not provide criticality for each end section comprising a strip as claimed).
Additionally, it would have been an obvious matter of design choice to include each marking 26 as comprising a strip since such a modification would have involved a mere change in the form or shape of a component; a change in form or shape is generally recognized as being within the level of ordinary skill in the art. 
These claims have also been rejected with art, as set forth below.

Claims 3, 4, 10, 11, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becker et al. (US Pat 6,652,568 in view of Burgmeier et al. (PG PUB 2005/0215950).
Re claims 3, 10 and 15, Becker discloses all the claimed features but do not explicitly disclose that each of the pair of markings comprises a strip. Burgmeier et al., however, teaches that providing a radiopaque identifier as either a single ring surrounding an entire circumference (like marking 26 of Becker; as shown by marking 41 in Fig 2, Para 45) or as a plurality of strips spaced around a circumference (as shown by markings 241 in Fig 4, Para 48) achieves the same purpose of identifying a location of a specific portion of the catheter in the vasculature to aide in placement of the catheter (Para 7). Because Burgmeier discloses that these two embodiments could be used to achieve the same result, one of ordinary skill in the art would recognize that these embodiments were art-recognized equivalents at the time the invention was made; therefore, it would have been obvious to one of ordinary skill in the art to substitute a plurality of radiopaque strips in place of a single radiopaque ring since it has been held that substituting parts of an invention involves only routine skill in the art.
Re claims 4, 11 and 16, Becker discloses that the at least one radiopaque identifier comprises an identifier on each generally conical end section (as seen in Fig 4 and Fig A above, one marking 26 is found on the left generally conical end section and one marking 26 is found on the right generally conical end section), but does not explicitly disclose that there are a plurality of identifiers on each generally conical end section. Burgmeier et al., however, teaches that providing a radiopaque identifier as either a single identifier surrounding an entire circumference (like identifier 26 of Becker; as shown by identifier 41 in Fig 2, Para 45) or as a plurality of identifiers spaced around a circumference (as shown by identifiers 241 in Fig 4, Para 48) achieves the same purpose of identifying a location of a specific portion of the catheter in the vasculature to aide in placement of the catheter (Para 7). Because Burgmeier discloses that these two embodiments could be used to achieve the same result, one of ordinary skill in the art would recognize that these embodiments were art-recognized equivalents at the time the invention was made; therefore, it would have been obvious to one of ordinary skill in the art to substitute a plurality of radiopaque identifiers in place of a single radiopaque identifier since it has been held that substituting parts of an invention involves only routine skill in the art.

Claims 6, 12 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becker et al. (US Pat 6,652,568) in view of Hull et al. (US Pt 5,893,840)
Re claims 6, 12 and 17, Becker discloses all the claimed features except that the catheter includes a drug on the balloon. Hull, however, teaches a balloon catheter 10 (Fig 1) that includes drug 16 (Fig 1) on a balloon 12 (Fig 1) (Col 4, Lines 50-51 and Col 5, Lines 2-5) for the purpose of preventing restenosis (Col 3, Lines 43-52). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Becker to include a drug on the balloon, as taught by Hull, for the purpose of preventing restenosis (Col 3, Lines 43-52).

Response to Arguments
Examiner’s Remarks filed 6/29/2022 have been considered but are moot in view of the present Detailed Action. The Examiner notes that, although independent claim 1 was previously indicated as being allowable, further review of the claim language and scope has resulted in a different interpretation of the previously-cited Becker reference being utilized as the primary reference for all claims. Accordingly, this Office Action is made non-final. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783